Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Wiersch on 3/2/22.
The application has been amended as follows: 
In the claims:
In claim 8 line 1 after “an” add –Low Temperature Cofired Ceramic—
In the Drawings:
Applicant has authorized the Examiner to add label character to numeral character of Figure 2 of the drawings.
Allowable Subject Matter
Claims 1-2 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a filter antenna that comprises a first resonant cavity and a second resonant cavity that are stacked from top to bottom and in coupling communication with each other, an antenna unit provided on a side of the first resonant cavity facing away from the second resonant cavity, a feed structure provided in the second resonant cavity, however, the prior art fails to teach the filter antenna comprises a first metal layer, a second metal layer and a third metal layer that are sequentially stacked and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845